Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 10/27/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1, 3, 5, 13 and 18 and the cancellation of claims 2, 4, 15-16.  Claims 1, 3, 5-15, and 17-20 remain pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection that specifically addresses the claim limitations that have been added by amendment.  
Applicant’s arguments relative to the Yang reference are noted, but not persuasive as the reference discloses known method for supplying Ti and Si to the chamber to form a titanium silicide layer.  The lack of a teaching of a germanium film is not persuasive as such is taught by Woodruff.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
Applicant’s arguments relative to the first and second temperature are noted; however, the examiner disagrees with the applicant’s narrow interpretation.  Here, Woodruff sets forth the level of one ordinary skill in the art at the time of the invention, specifically noting that the temperature used is a directly a result of the terminations and reactant species used during the reaction (0040) and that the temperature may varying depending on the gases reactants and film deposited.  Therefore, contrary to the applicant’s narrow interpretation, the level of one ordinary skill in the art would have found modification of the temperatures would have resulted in predictable results.   Therefore, Woodruff establishes with factual evidence that the temperature is a result effective variable and determining the optimum temperature through routine experimentation would have been obvious as predictable.
The applicant’s have cited the specification to support the position that the temperatures are critical or not predictable.  However, initially the cited paragraph 0022 fails to disclose the heating to a second temperature above the first temperature and therefore it is unclear how this can support the applicant’s arguments.  Additionally, as noted by the prior art, the paragraph appears to align with the prior art disclosure, that is the temperature will be directly dependent on the gas reactants and surface terminations.  Finally, the broad disclosure of the applicants in the specification as it relates to the temperature as well as the broadly draft claims do not provide evidence to rebut the examiner’s prima facie case of obviousness that the adjustment of the temperature would have been routine to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 18 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170259298 by Woodruff et al. taken with US Patent 6911391 by Yang et al. alone or further with US Patent 7732327 by Lee et al.
 Claim 1:  Woodruff discloses a method of processing a substrate, comprising: positioning the substrate within a processing chamber, wherein the substrate comprises a germanium-containing film (Figure 4 and accompanying text, see also 0002, 0006, 0010) 
heating the substrate to a temperature of about below 500C, 250C to 400C, each of which anticipates the range as claimed and exposing the substrate to a metal precursor and a silicon precursor during a vapor deposition process and forming a silicide film on the germanium-containing film (Figure 4 and accompanying text, 0039-0052).
wherein the silicide film has a conformality of about 1% to about 50% of an average thickness of the silicide film (0051).  At the very least, the prior art discloses the same process steps and the same substrate material and therefore would necessarily result in the claimed conformality (since that is all that is required by the claims to achieve the claimed results is met by Woodruff) unless the applicant is performing process steps or using process conditions that are necessary.	
Woodruff discloses wherein forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer (see 0063 stating contacting the substrate with the metal precursors);  and reacting the silicon precursor and the metal germanium layer to produce the silicide film (0056-0063).
While the examiner maintains the position as set forth above, the examiner notes the temperature, thickness, and conformality of Woodruff are overlapping the claimed range and therefore the prior art makes obvious the claimed temperatures, thicknesses and conformality.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A the very least, these process conditions and variables are taught by Woodruff as optimizable variables to achieve a desired results and therefore it would have been obvious to have determined the optimum temperature, thickness and conformality to achieve the desired deposition.
Woodruff discloses ALD process with sequentially exposing and repeating to deposit multiple metal silicide layers (Figure 1 and accompanying text) and discloses forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer as specifically addressed above.  Woodruff fails to disclose co-flowing the precursors; however, Yang, also forming TiSi layers discloses combining alternating with co-flowing to deposit a TiSi layer (Column 4, line 39-column 5, line 65).   Therefore, taking the references collectively, it would have been obvious to have modified Woodruff to include the co-flowing as such would have provided predictable results (i.e. deposition of TiSi comprising layer).
Here, Yang discloses an embodiment that include continuous flow rate of the metal precursor, after the initial exposure, maintain this continuous flow rate and coflow the metal precursor and silicon precursor so as to deposit the silicide layer thereon.  Here, the claims include comprising language and this known and obvious method for supplying gases would read on the broadly drafted claim requirements.  As for the reaction to form a Ge containing layer using the Ti and thereafter forming the silicide layer, Woodruff discloses the formation of bonds between the metal silicide (TiSi) and the substrate (Ge) and therefore would meet the requirements of titanium germanium silicide (0068-0069).  Additionally, the examiner notes Woodruff discloses forming bonds between the substrate germanium layer and the metal silicide layer, including consumption of some or part of the substrate material into the silicide layer (0068-0069).
Alternatively, the examiner cites here Lee, which discloses forming a vapor deposited metal silicide layer and discloses a process for such deposition includes continuously flowing the metal precursors, after the initial exposure, maintaining the continuous flow rate and then supply the silicon precursor to coflow the two together as a mixture (Figure 1 and accompanying text).  Therefore, taking the references collectively it would have been obvious to have provided a continuous flow of metal precursor and coflow the silicon precursor after initial metal exposure during the vapor deposition process as such is taught by Lee as a known method for metal silicide deposition.
	Claims 3 and 8:   Woodruff discloses the formation of bonds between the metal silicide (TiSi) and the substrate (Ge) and therefore would meet the requirements of titanium germanium silicide (0068-0069).  Additionally, the examiner notes Woodruff discloses forming bonds between the substrate germanium layer and the metal silicide layer, including consumption of some or part of the substrate material into the silicide layer (0068-0069) and therefore taking the references for its entire teaching, it would have been obvious to have deposited a titanium germanium silicide layer (i.e. metal silicide with bonds with Ge layer) to reap the benefits as outlined by Woodruff.
Claim 5-7:  Woodruff discloses a temperature window that overlaps both the first and second temperature and therefore makes obvious the ranges as claimed; however, fails to explicitly disclose the second temperature for coflowing is higher than the temperature for titanium pulsing.  However, Woodruff explicitly discloses the temperatures will depend on the surface terminations and reactant species involved and varying (0040) and discloses the selection of the appropriate temperatures are within the skill of one ordinary in the art (0049) and therefore it would have been obvious to have provided the optimum temperatures for the process through routine experimentation to reap the benefits of depositing the film.    Additionally, and at the very least since the temperature range of the first and second temperature are fully disclosed by the prior art, the relationship has not been established as critical and therefore differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	Claim 9:  Woodruff discloses titanium halide (0085).
	Claim 10:  Woodruff discloses silane (0084).
	Claim 11:  Woodruff discloses silane and halides of titanium; however, fails to disclose TiCl4.  However, Yang also discloses silane and halide of titanium discloses TiCl4 -as the precursor for silicide deposition and therefore using such would have been obvious as predictable (column 5, lines 30-35).  
	Claim 12: Woodruff discloses heating the substrate to a temperature of about below 500C, such as 250C to 400C, each of which anticipates the range as claimed (0040).
Claim 13:  The prior art discloses the same process steps and the same substrate material and therefore would necessarily result in the claimed conformality (since that is all that is required by the claims to achieve the claimed results is met by Woodruff) unless the applicant is performing process steps or using process conditions that are necessary.	
	Claim 14:  Woodruff discloses 1 nm (0104) which is explicitly required by the claims and therefore is anticipated.
	Claims 18-19:  The limitations of these claims are specifically addressed above.  The examiner incorporates herein by reference the Remarks above as it relates to the temperature.


Claim 5-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff taken with Yang alone or further with Lee, each taken collectively with US Patent Application 20170029948 by Jongbloed et al.
Woodruff taken with Yang alone or further with Lee discloses all that is taught above.  As for the first and second temperature as claimed, the examiner cites here Jongbloed, which discloses vapor deposition process (CVD and/or ALD) and discloses adjusting the temperature of the process depending the reactant, including raising or lowering the temperature during the second process, and therefore taking the references collectively it would have been obvious to have modified the temperature, including raising the temperature, for the co-flowing process, as Jongbloed discloses the changing the temperature during the process would have been obvious as predictable.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff taken with Yang alone or further with Lee, each taken collectively with US Patent Application Publication 20070004123 by Bohr et al. or US Patent Application Publication 2008197412 by Zhang et al.
Woodruff taken with Yang alone or further with Lee discloses metal silicide formation on a Ge layer; however, fails to disclose the claimed Ge layer.  However, Bohr (0029, 0038) and Zhang (0004, 0017, 0019) each individually disclose the boron doped Germanium layer for the pMOS in a source/drain device and thereafter depositing a metal silicide thereon and therefore taking the references collectively it would have been obvious to have modified Woodruff to deposit the metal silicide layer onto the boron germanium layers as suggested by Bohr or Zhang with a reasonable expectation of predictable and successful results.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718